DETAILED ACTION

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/27/2022 has been entered.
 
This is a non-final office action on the merits in application number 16/991,344. This action is in response to Applicant’s Amendments and Arguments dated 7/27/2022. Claims 1, 4, 7, 8, and 20 were amended, Claim 5 was previously cancelled, Claims 12 and 15 are newly cancelled and Claim 23 is newly added.  Claims 1-4, 6-11, 13-14 and 16-23 are pending and have been examined on the merits.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant asserts on page 15 regarding Claims 1and 20 that the art on record does not teach the newly added type of object. As discussed in the 35 USC 103 rejection, infra, Finding teaches this.

Applicant asserts on page 16 regarding Claims 1and 20 that the art on record does not teach the newly added temperature range specific to the type of object. As discussed in the 35 USC 103 rejection, infra, Finding teaches this.

Applicant asserts on page 17 that the art of record does not teach segmentation as newly limited by low resolution and high resolution. As discussed in the 35 USC 103 rejection, infra, Finding in view of Matsuoka teaches this.

Claim Objections
The objection to Claim 15 is withdrawn in view of Applicant’s amendments.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 10, 13, 17 and 20-23 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 2018/0053055 to Samuel Finding et. al. (Finding) in view of U.S. Patent Publication 2019/0205655 to Yoky Matsuoka et. al. (Matsuoka).

Regarding Claim 1:
 
Finding teaches a system that uses machine learning to identify objects, maps thermal  image data to image data for a particular identified object, compares the thermal image data to a predetermined  operating temperature range for that type of object and outputs the result. Finding teaches:(CURRENTLY AMENDED) An apparatus comprising: an interface configured to receive ([0049] “interface 206”).

pixel data generated by a capture device and ([0055] “optical sensor(s) (i.e. camera)”.

a temperature measurement generated by a thermal sensor; and ([0071] “thermal imaging module 220”). 

a processor configured to (i) receive said pixel data and said temperature measurement from said interface, ([0047] “one or more processors 202”).

process said pixel data arranged as video frames, ([0002 and 0048] “video” and [0039] “the objects in an image captured by the wearable computing device 104 are tracked and locally recognized using a local context recognition dataset or any other previously stored dataset of the AR application”).

 perform computer vision operations on said video frames to detect objects, ([0038] “computer vision”).

 perform a classification that determines a type of each of said objects detected based on characteristics of said objects, ([0081] “The wearable computing device 104 then detects one or more objects (e.g., physical objects 106) within its environment (Operation 606)…the wearable computing device 104 may invoke or execute an object recognition module 218 that detects one or more objects within the environment of the wearable computing device 104. In one embodiment, the object recognition module 218 performs the object detection and/or identification” and [0068] “classify the unidentified objects” and ([0070] “type of object”). Examiner notes that Finding teaches at least two embodiments , one of which teaches that the thermal imaging camera determines the object identity and a different embodiment, referenced here, in which the object recognition module which is part of the wearable computing device (see at least Fig 2) determines the object identity then correlates it with the thermal data.

perform a segmentation operation to localize each of a plurality of regions of said temperature measurement from said thermal sensor to an object location for a corresponding one of said objects classified in said video frames, ([0072] “the thermal imaging data 230 may be mapped to the objects detected by the object recognition module 218” and [0083] “Where the thermal imaging data 230 is displayed as augmented reality content, the AR application 216 may correlate the thermal imaging data 230 with the object recognition data 228 such that, when the thermal imaging data 230 is displayed as the augmented reality content, the thermal imaging data 230 appears with its real-world counterpart”).

 detect a temperature anomaly in response to (a) said temperature measurement localized to said object location and an operating temperature range determined for said type of said objects at said object location and ([0084] “the AR application 216 is further configured to inform the user 120 whether the displayed thermal images conform to expected thermal images (e.g., the thermal images are associated with one or more temperature values within an expected range of temperature values)”).

generate a control signal in response to said temperature anomaly, wherein (a) said control signal provides a warning based on said temperature anomaly, ([0087] “Should the server 112 determine that there is a discrepancy in the thermal imaging data 230, the server 112 may then communicate instructions to and/or information to the wearable computing device 104 to be displayed to user 120 via the display 204” and [0088] “information and/or instructions may include whether the object(s) are emitting temperatures within a range associated with the operating condition of the object, whether there is a malfunction or damage to the object causing the temperatures associated with the thermal imaging data 230”).

said classification provides said operating temperature range specific to said type of said objects detected, said temperature anomaly is detected when said temperature measurement localized to said object location is outside of said operating temperature range for said type of said objects, ([0087] “the server 112 (or the wearable computing device 104) may store a baseline thermal imaging profile for one or more objects, where the baseline thermal imaging profile indicates the expected temperatures for an object operating under various conditions (e.g., one or more operating states). Using one or more image comparison techniques (e.g., machine learning, classification and/or categorizing, neural network training etc.), the server 112 and/or the wearable computing device 104 determines whether the received thermal imaging data 230 conforms to the baseline thermal imaging profile”).

While Finding teaches a plurality of different types of cameras (see at least [0055] “the external camera 302 may include an infrared camera or a full-spectrum camera”), Finding does not specifically teach: said temperature measurement comprises a low resolution of data for said plurality of regions that is insufficient for performing said computer vision operations to determine said characteristics of said objects, and said video frames comprise a high resolution of data that is sufficient to enable said segmentation operation to combine said regions of said temperature measurement from said thermal sensor with said object location of said objects in said video frames.  Matsuoka teaches a baby monitoring system that uses a combination of video facial recognition and thermal imaging to monitor a sleeping baby. Matsuoka teaches said temperature measurement comprises a low resolution of data for said plurality of regions that is insufficient for performing said computer vision operations to determine said characteristics of said objects, ([0112] “The thermal imager need not be as high resolution as the camera 118. For example, some embodiments may use a thermal imager having a 100×100 pixel resolution. This low resolution may be sufficient for detecting thermal conditions sufficiently to diagnose various problems that may be associated with the subject being monitored. Using a low resolution thermal imager can also reduce the amount of memory, processing power, and/or bandwidth required for the analysis describe below”). Examiner notes that Matsuoka also teaches determining a unique baseline temperature range for each individual child in [0119].

and said video frames comprise a high resolution of data that is sufficient to enable said segmentation operation to combine said regions of said temperature measurement from said thermal sensor with said object location of said objects in said video frames. ([0110] “high-resolution live video feed” and [0115] “camera 118 can be influenced by a facial recognition algorithm that recognizes the face of the infant 702 … The camera 118 described in detail above includes, for example, a 4 k resolution”). Examiner notes that Finding teaches obtaining the video and temperature data in the same order as applicant - first identifying an object using video then getting the temperature of that object: ([0082] “next obtains thermal imagery from one or more of the detected objects”).

It would have been obvious to a person of ordinary skill in the art at the time of Applicant’s effective filing date that the video object identification taught by Finding could be high resolution, as taught by Matsuoka, and the thermal imaging taught by Finding could be low resolution, as taught by Matsuoka, due to predictable memory, processing power and bandwidth reductions.

Regarding Claim 2:
Finding in view of Matsuoka teaches all of the elements of Claim 1. Finding also teaches: (ORIGINAL) The apparatus according to claim 1, wherein said thermal sensor and said capture device are each a component of said apparatus.  ([0061] “the one or more FLIR camera(s) 312 are arrange or disposed within the wearable computing device” and [0055] “external camera 302 may include an infrared camera or a full spectrum camera…the external camera 302…disposed in the wearable computing device 104”).

Regarding Claim 3:
 Finding in view of Matsuoka teaches all of the elements of Claim 1. Finding also teaches: (ORIGINAL) The apparatus according to claim 1, wherein said temperature measurement comprises a thermal image.  ([0061] “obtain thermal imagery”).

Regarding Claim 4:
 	Finding in view of Matsuoka teaches all of the elements of Claim 1. Finding also teaches: (CURRENTLY AMENDED) The apparatus according to claim 1… a location of one of a plurality of features of said objects detected, ([0078] “the wearable computing device 104 provides a real-time, or near real-time, view of thermal imagery for objects within view as those objects spatially relate to one another and the wearable computing device 104. This functionality allows the user 120 to readily discern and identify particular elements of thermal imagery (e.g., a specific pipe) from a set of thermal imagery that appears nominally similar” and [0087] “wearable computing device 104) determines whether the thermal imaging data 230 indicates whether its corresponding object(s), or portions thereof, are operating within expected temperatures”).

While Finding teaches comparing the current temperature of an object to that object’s expected temperature to determine an anomaly: ([0087] “determines whether the received thermal imaging data 230 conforms to the baseline thermal imaging profile. Should the server 112 determine that there is a discrepancy in the thermal imaging data 230, the server 112 may then communicate instructions to and/or information” and [0088] “whether the object(s) are emitting temperatures within a range associated with the operating condition of the object, whether there is a malfunction or damage to the object causing the temperatures associated with the thermal imaging data 230”), Finding does not specifically teach too hot: wherein (a) said temperature anomaly comprises (i) said temperature measurement above said operating temperature range. Matsuoka teaches: ([0126] “The algorithm can compare the thermal image of a baseline thermal signature with a current thermal image and identify areas that are warmer by a predetermined threshold amount”). 

While Examiner holds that Applicant’s term “object” is very broad and can mean any collection of pixels in an image and that the same set of pixels can also be a “feature” of another “object”, depending on context, and while Finding teaches evaluating a portion of an object: ([0087] “or portions thereof”) and Finding teaches determining an item’s type and linking the type with the name of the item, the item’s location and the item’s operating temperature range in [0070], Finding does not specifically teach: said location of each of said features of said objects detected is (i) determined based on said type of said objects detected and (ii) is within said object location of said objects detected, (c) said features are specific to said type of one of said objects detected and (d) said operating temperature range applies to only one of said plurality of features. Matsuoka teaches ([0126] “When certain areas of the infant 602 are warmer than the baseline image, these can be used to diagnose, in some cases, medical conditions. When a particular isolated area of the infant 602 is warmer than normal, this can indicate different medical conditions, such as infections, or in the example of FIG. 11, teething”). It would have been obvious to a person of ordinary skill in the art at the time of Applicant’s effective filing date that a difference in temperature between actual and expected, as taught by Finding, could be hotter, as taught by Matsuoka due to a selection from a finite number of identified predictable solutions with a reasonable expectation of success and it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s effective filing date that the evaluation of a feature of an object would be dependent on the properties of the object, as taught by Matsuoka due to simple substitution to obtain predictable results.

Regarding Claim 10:
 Finding in view of Matsuoka teaches all of the elements of Claim 1. Finding also teaches: (ORIGINAL) The apparatus according to claim 1, 2 wherein (i) said classification provides object awareness for said temperature measurement and (ii) said object awareness provides an additional source of data to prevent false alarms from detecting said temperature anomaly based on said temperature measurement alone.  Examiner is interpreting this element to mean that the system links an object identity with an expected temperature range. Finding teaches: ([0070] “object recognition data 228 may store a variety of information about a given object. In one embodiment, such information may include the type of object, … name, the location of the object relative to the Earth …the location of the object relative to the wearable computing device 104 … a three-dimensional model associated with the object … and a thermal imaging profile associated with the detected object

Regarding Claim 13:
 	Finding in view of Matsuoka teaches all of the elements of Claim 1. Finding also teaches: (ORIGINAL) The apparatus according to claim 1, wherein said processor performs said computer vision operations by applying a convolution operation using matrix multiplication of a plurality of layers defined by a feature detection window implemented on each of said video frames.  ([0038] “computer vision” and [0087] “Using one or more image comparison techniques (e.g., machine learning, classification and/or categorizing, neural network training etc.), the server 112 and/or the wearable computing device 104 determines whether the received thermal imaging data 230 conforms to the baseline thermal imaging profile”).

Regarding Claim 17:
Finding in view of Matsuoka teaches all of the elements of Claim 1. Finding also teaches: (ORIGINAL) The apparatus according to claim 1, wherein said apparatus is configured to implement object-aware temperature anomalies monitoring and early warning by combining visual and thermal sensing.  ([0081-0084] “ The wearable computing device 104 then detects one or more objects … execute an object recognition module …next obtains thermal imagery from one or more of the detected objects … then associate the thermal imaging data 230 with one or more detected objects stored as the object recognition data … correlate the thermal imaging data 230 with the object recognition data 228 … inform the user 120 whether the displayed thermal images conform to expected thermal images (e.g., the thermal images are associated with one or more temperature values within an expected range of temperature values)”).
Regarding Claim 20:
Finding teaches a system that uses machine learning to identify objects, maps thermal  image data to image data for a particular identified object, compares the thermal image data to a predetermined  operating temperature range for that type of object and outputs the result. Finding teaches: (CURRENTLY AMENDED) A method for providing an early warning of a temperature anomaly comprising the steps of: (A) receiving pixel data from a capture device; ([0055] “optical sensor(s) (i.e. camera)”.

 (B) receiving a temperature measurement from a thermal sensor; ([0071] “thermal imaging module 220”). 

(C) processing said pixel data arranged as video frames using a processor; ([0002 and 0048] “video” and [0039] “the objects in an image captured by the wearable computing device 104 are tracked and locally recognized using a local context recognition dataset or any other previously stored dataset of the AR application”).

(D) performing computer vision operations using said processor on said video frames to detect objects; ([0038] “computer vision”).

(E) performing a classification that determines a type of each of said objects detected using said processor based on characteristics of said objects; ([0081] “The wearable computing device 104 then detects one or more objects (e.g., physical objects 106) within its environment (Operation 606)…the wearable computing device 104 may invoke or execute an object recognition module 218 that detects one or more objects within the environment of the wearable computing device 104. In one embodiment, the object recognition module 218 performs the object detection and/or identification” and [0068] “classify the unidentified objects” and ([0070] “type of object”). Examiner notes that Finding teaches at least two embodiments, one of which teaches that the thermal imaging camera determines the object identity and a different embodiment, referenced here, in which the object recognition module which is part of the wearable computing device (see at least Fig 2) determines the object identity then correlates it with the thermal data.

(F) performing a segmentation operation to localize each of a plurality of regions of said temperature measurement from the thermal sensor to an object location for a corresponding one of the objects classified in the video frames. ([0072] “the thermal imaging data 230 may be mapped to the objects detected by the object recognition module 218” and [0083] “Where the thermal imaging data 230 is displayed as augmented reality content, the AR application 216 may correlate the thermal imaging data 230 with the object recognition data 228 such that, when the thermal imaging data 230 is displayed as the augmented reality content, the thermal imaging data 230 appears with its real-world counterpart”).

(G) detecting - said temperature anomaly in response to (a) said temperature measurement localized to said object location and (b) an operating temperature range determined for said type of said objects at said object location; ([0084] “the AR application 216 is further configured to inform the user 120 whether the displayed thermal images conform to expected thermal images (e.g., the thermal images are associated with one or more temperature values within an expected range of temperature values)”).

and (H) generating a control signal in response to said temperature anomaly, wherein (a) said control signal provides a warning based on said temperature anomaly, ([0087] “Should the server 112 determine that there is a discrepancy in the thermal imaging data 230, the server 112 may then communicate instructions to and/or information to the wearable computing device 104 to be displayed to user 120 via the display 204” and [0088] “information and/or instructions may include whether the object(s) are emitting temperatures within a range associated with the operating condition of the object, whether there is a malfunction or damage to the object causing the temperatures associated with the thermal imaging data 230”).

(b) said classification provides said operating temperature range specific to said type of said objects detected, (c) said temperature anomaly is detected when said temperature measurement localized to said object location is outside of said operating temperature range for said type of said objects ([0087] “the server 112 (or the wearable computing device 104) may store a baseline thermal imaging profile for one or more objects, where the baseline thermal imaging profile indicates the expected temperatures for an object operating under various conditions (e.g., one or more operating states). Using one or more image comparison techniques (e.g., machine learning, classification and/or categorizing, neural network training etc.), the server 112 and/or the wearable computing device 104 determines whether the received thermal imaging data 230 conforms to the baseline thermal imaging profile”).

While Finding teaches a plurality of different types of cameras (see at least [0055] “the external camera 302 may include an infrared camera or a full-spectrum camera”), Finding does not specifically teach: (d) said temperature measurement comprises a low resolution of data for said plurality of regions that is insufficient for performing said computer vision operations to determine said characteristics of said objects, and (e) said video frames comprise a high resolution of data that is sufficient to enable said segmentation operation to combine said regions of said temperature measurement from said thermal sensor with said object location of said objects in said video frames.  Matsuoka teaches a baby monitoring system that uses a combination of video facial recognition and thermal imaging to monitor a sleeping baby. Matsuoka teaches (d) said temperature measurement comprises a low resolution of data for said plurality of regions that is insufficient for performing said computer vision operations to determine said characteristics of said objects, ([0112] “The thermal imager need not be as high resolution as the camera 118. For example, some embodiments may use a thermal imager having a 100×100 pixel resolution. This low resolution may be sufficient for detecting thermal conditions sufficiently to diagnose various problems that may be associated with the subject being monitored. Using a low resolution thermal imager can also reduce the amount of memory, processing power, and/or bandwidth required for the analysis describe below”). Examiner notes that Matsuoka also teaches determining a unique baseline temperature range for each individual child in [0119].

and (e) said video frames comprise a high resolution of data that is sufficient to enable said segmentation operation to combine said regions of said temperature measurement from said thermal sensor with said object location of said objects in said video frames. ([0110] “high-resolution live video feed” and [0115] “camera 118 can be influenced by a facial recognition algorithm that recognizes the face of the infant 702 … The camera 118 described in detail above includes, for example, a 4 k resolution”). Examiner notes that Finding teaches obtaining the video and temperature data in the same order as applicant - first identifying an object using video then getting the temperature of that object: ([0082] “next obtains thermal imagery from one or more of the detected objects”).  It would have been obvious to a person of ordinary skill in the art at the time of Applicant’s effective filing date that the video object identification taught by Finding could be high resolution, as taught by Matsuoka, and the thermal imaging taught by Finding could be low resolution, as taught by Matsuoka, due to predictable memory, processing power and bandwidth reductions.

Regarding Claim 21:
 	Finding in view of Matsuoka teaches all of the elements of Claim 1. Finding also teaches: (PREVIOUSLY PRESENTED) The apparatus according to claim 1, wherein said thermal sensor is configured to provide said temperature measurement for a plurality of said objects located in a field of view of said capture device.  ([0074] “Additionally and/or alternatively, the object recognition module 218 may execute one or more object recognition algorithms to identify, detect, and/or distinguish the various one or more objects 406 present in the scene 402”).

Regarding Claim 22:
 	Finding in view of Matsuoka teaches all of the elements of Claim 1. Finding also teaches: (PREVIOUSLY PRESENTED) The apparatus according to claim 1, wherein said warning provided by said control signal is provided to at least one of a particular person, a monitoring service and an emergency response service.  ([0084] “inform the user”).

Regarding Claim 23:
Finding in view of Matsuoka teaches all of the elements of Claim 1. Finding also teaches:  (NEW) The apparatus according to claim 1…(iii) combining said regions of said temperature measurement from said thermal sensor with said object location of said objects in said video frames provides a spatial overlay of said objects with said temperature measurement to enable a comparison of said operating temperature range specific to said  type of said objects ([0072] “the thermal imaging data 230 may be mapped to the objects detected by the object recognition module 218 and stored as the object recognition data 228. …the AR application 216 can apply the thermal imaging data 230 as a texture to one or more surfaces of the object model 232”).

and (iv) said operating temperature specific to said type of said objects is stored in a lookup table. ([0044] “table” and [0072] “an object model retrieval module 222 is configured to retrieve the three-dimensional model, e.g., from the server 112 via the communicate interface 206. The object model retrieval module 222 may then store the retrieved three-dimensional model as the object model 232”).

Finding does not specifically teach wherein (i) said high resolution of data of said video frames alone does not provide temperature information, Matsuoka teaches a baby monitoring system that uses a combination of video facial recognition and thermal imaging to monitor a sleeping baby. Matsuoka teaches ([0110] “high-resolution live video feed” and [0115] “camera 118 can be influenced by a facial recognition algorithm that recognizes the face of the infant 702 … The camera 118 described in detail above includes, for example, a 4 k resolution”). Examiner notes that Finding teaches obtaining the video and temperature data in the same order as applicant - first identifying an object using video then getting the temperature of that object: ([0082] “next obtains thermal imagery from one or more of the detected objects”).

(ii) said low resolution of data of said temperature measurement alone does enable detection of a potential hazard, ([0112] “The thermal imager need not be as high resolution as the camera 118. For example, some embodiments may use a thermal imager having a 100×100 pixel resolution. This low resolution may be sufficient for detecting thermal conditions sufficiently to diagnose various problems that may be associated with the subject being monitored. Using a low resolution thermal imager can also reduce the amount of memory, processing power, and/or bandwidth required for the analysis describe below”). Examiner notes that Matsuoka also teaches determining a unique baseline temperature range for each individual child in [0119].

It would have been obvious to a person of ordinary skill in the art at the time of Applicant’s effective filing date that the video object identification taught by Finding could be high resolution, as taught by Matsuoka, and the thermal imaging taught by Finding could be low resolution, as taught by Matsuoka, due to predictable memory, processing power and bandwidth reductions.

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 2018/0053055 to Samuel Finding et. al. (Finding) in view of U.S. Patent Publication 2019/0205655 to Yoky Matsuoka et. al. (Matsuoka) in view of Official Notice.

Regarding Claim 6:
 Finding in view of Matsuoka teaches all of the elements of Claim 1. Finding teaches a general purpose tool that is capable of observing any object, including one with a flammable component thus Finding teaches a system capable of: (CURRENTLY AMENDED) The apparatus according to claim 4, wherein said one of said plurality of features of said objects detected comprises a potentially flammable component of said objects detected.  (see at least [0081] “The wearable computing device 104 then detects one or more objects (e.g., physical objects 106) within its environment (Operation 606)…the wearable computing device 104 may invoke or execute an object recognition module 218 that detects one or more objects within the environment of the wearable computing device 104. In one embodiment, the object recognition module 218 performs the object detection and/or identification”). Examiner takes Official Notice that cameras, such as those taught by Finding, are inherently capable of filming potentially flammable objects and any other object.  For the purposes of compact prosecution, U.S. Patent Publication 2021/0245627 to Kenneth Ramon Ferguson et. al. (Ferguson) teaches an electric car with a potentially flammable lithium battery ([0002] “The batteries that power electric vehicles, such as lithium-ion batteries, can experience thermal runaway, which can lead to battery and vehicle fires”). 

Regarding Claim 7:
 Finding in view of Matsuoka teaches all of the elements of Claim 1. Finding teaches a general purpose tool that is capable of observing any object, including one that comprises an electrical car with a battery thus Finding teaches a system capable of: (CURRENTLY AMENDED) The apparatus according to claim 1, wherein (i) said type of said objects detected comprises an electric vehicle, (ii) said temperature anomaly corresponds to a battery of said electric vehicle, (see at least [0081] “The wearable computing device 104 then detects one or more objects (e.g., physical objects 106) within its environment (Operation 606)…the wearable computing device 104 may invoke or execute an object recognition module 218 that detects one or more objects within the environment of the wearable computing device 104. In one embodiment, the object recognition module 218 performs the object detection and/or identification”). Examiner takes Official Notice that cameras, such as those taught by Finding, are inherently capable of filming an electric vehicle and a battery component of an electric vehicle and any other object. For the purposes of compact prosecution, U.S. Patent Publication 2021/0245627 to Kenneth Ramon Ferguson et. al. (Ferguson) teaches an electric car with a potentially flammable lithium battery ([0002] “The batteries that power electric vehicles, such as lithium-ion batteries, can experience thermal runaway, which can lead to battery and vehicle fires”). 

Finding also teaches: (iii) said thermal sensor is located remotely from said objects measured, ([0041] “external sensors 108…temperature”).

(iv) said classification of said objects detected provides a location of said battery and ([0039] “the wearable computing device 104 identifies feature points in an image of the physical object 106” and [0087] “portions thereof”).

(v) said operating temperature range is compared to said temperature measurement localized at said location of said battery.  ([0087] “the server 112 (or the wearable computing device 104) may store a baseline thermal imaging profile for one or more objects, where the baseline thermal imaging profile indicates the expected temperatures for an object operating under various conditions (e.g., one or more operating states). Using one or more image comparison techniques (e.g., machine learning, classification and/or categorizing, neural network training etc.), the server 112 and/or the wearable computing device 104 determines whether the received thermal imaging data 230 conforms to the baseline thermal imaging profile”).

Claims 8, 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 2018/0053055 to Samuel Finding et. al. (Finding) in view of U.S. Patent Publication 2019/0205655 to Yoky Matsuoka et. al. (Matsuoka) in view of U.S. Patent Publication 2021/0245627 to Kenneth Ramon Ferguson et. al. (Ferguson).

Regarding Claim 8:
 	Finding in view of Matsuoka teaches all of the elements of Claim 1. While Finding teaches a general purpose tool that is capable of detecting a heat anomaly at any time one occurs: (see [0087] “determines whether the received thermal imaging data 230 conforms to the baseline thermal imaging profile. Should the server 112 determine that there is a discrepancy in the thermal imaging data 230, the server 112 may then communicate instructions to and/or information”), Finding does not specifically teach: (CURRENTLY AMENDED) The apparatus according to claim 1, wherein (i) said temperature anomaly indicates a potential fire hazard before a fire occurs. Ferguson teaches a system that uses sensors for detecting thermal runaway. Ferguson teaches: ([0015] “The system includes a gas sensor, a thermal event detector, and a communications interface. The gas sensor is configured to measure a level of at least one type of gas in the vicinity of the battery of the EV. The thermal event detector is configured to determine, based on the measured level of the at least one type of gas, that the battery is experiencing out-gassing”).

(ii) said warning provides a notification of said potential fire hazard ([0015] “The communications interface is configured to transmit an alert to a fleet management system regarding the out-gassing of the battery, and the fleet management system is configured to alter an assignment of the EV in response to the out-gassing of the battery”). It would have been obvious to a person of ordinary skill in the art at the time of Applicant’s effective filing date that the thermal sensors taught by Finding could be used to detect heat related to potential fire hazards, similarly to those used by Ferguson, with predictable safety benefits.

Regarding Claim 9:
Finding in view of Matsuoka teaches all of the elements of Claim 1. Finding does not specifically teach: (PREVIOUSLY PRESENTED) The apparatus according to claim 1, wherein (i) said temperature anomaly is a rapid increase in temperature and (ii) said rapid increase in temperature is used to detect thermal runaway of a battery.  Ferguson teaches (0013] “thermal runaway”).

Regarding Claim 18:
Finding in view of Matsuoka teaches all of the elements of Claim 1. Finding does not specifically teach: (ORIGINAL) The apparatus according to claim 1, wherein said apparatus (i) is mounted to a charging station for an electric vehicle and (ii) configured to monitor for said temperature anomaly in said electric vehicle connected to said charging station.  Ferguson teaches a system that specifically can be used at an EV charging station ([0014] “EV charging station” and see [0067] “a system for detecting, suppressing, and mitigating a thermal runaway event is implemented within an EV facility, such as a facility for charging” and see [0069]). It would have been obvious to a person of ordinary skill in the art at the time of Applicant’s effective filing date to integrate temperature sensors on the battery of an electric vehicle, as taught by Ferguson, in the system taught by Finding due to use of a known technique to improve similar devices in the same way.


Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 2018/0053055 to Samuel Finding et. al. (Finding) in view of U.S. Patent Publication 2019/0205655 to Yoky Matsuoka et. al. (Matsuoka) in view of U.S. Patent Publication 2017/0097944 to Bir Bhanu et. al. (Bhanu).

Regarding Claim 11:
 Finding in view of Matsuoka teaches all of the elements of Claim 1. While Finding teaches classification (see at least [0068] “classify the unidentified objects”), Finding does not specifically teach: (ORIGINAL) The apparatus according to claim 1, wherein said classification is configured to determine a make and model of a vehicle.  Bhanu teaches a system that uses computer vision to determine the make and model of a vehicle ([0002] “system for recognizing make and model of passenger vehicles”). It would have been obvious to a person of ordinary skill in the art at the time of Applicant’s effective filing date to integrate a system that can recognize a particular car by it’s make and model, as taught by Bhanu, if it is known that that a particular make and model has a high likelihood of being the source of a thermal anomaly, into the system taught by Finding in view of Matsuoka to predictably improve the accuracy of the system taught by Finding.

Claims 14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 2018/0053055 to Samuel Finding et. al. (Finding) in view of U.S. Patent Publication 2019/0205655 to Yoky Matsuoka et. al. (Matsuoka) in view of U.S. Patent Publication 20080106437 to Wei Shang et. al. (Zhang).

Regarding Claim 14:
Finding in view of Matsuoka teaches all of the elements of Claim 1. Finding also teaches: (PREVIOUSLY PRESENTED) The apparatus according to claim 1, wherein (i) said processor is configured to detect said temperature anomaly in response to inferences made by performing sensor fusion operations on data from disparate sources and ([0050] “the sensors 208 cooperatively operate so as to assist the wearable computing device 104 in identifying objects and obtaining thermal imagery for objects within the environment where the wearable computing device 104 is located”). 

Finding does not specifically teach: (ii) a confidence level of said inferences determined using said sensor fusion operations on said data from said disparate sources indicates more reliability of said inferences than using one of said disparate sources alone.  Zhang teaches a fire detection system that coordinates image and temperature sensors. Zhang teaches ([0020] “a multi-sensor system may include one or more sensors for detection of smoke, combustible gas products, such as CO and CO.sub.2, temperature, and visual fire artifacts. Thus a multi-sensor system may be advantageous, particularly when used with signal processing software in discriminating between real and false alarms”). It would have been obvious to a person of ordinary skill in the art at the time of Applicant’s effective filing date that the sensor coordination system taught by Finding could be used for the reliability purposes taught by Zhang due to use of a known technique to improve similar devices in the same way.

Regarding Claim 16:
Finding in view of Matsuoka teaches all of the elements of Claim 1. Finding does not specifically teach:  (PREVIOUSLY PRESENTED) The apparatus according to claim 1, wherein said processor is further configured to correct a disparity between said video frames and said temperature measurement based on a difference of mounting location between said capture device and said thermal sensor.  Zhang  teaches ([0049] “The difference will be an error correction factor (block 360) of .DELTA.C.sub.l,k.sup.T, where [.DELTA.C.sub.l,k.sup.T] is the matrix of difference values (calculated-measured) of all sensors, that is used to correct and update (block 370) the value of the source term SC.sub.l'',k''.sup.T, given by SC.sub.l''k''(n+1).sup.T=SC.sub.l',k'(n).sup.T.+-.f(.alpha.[.DELTA.C.sup- .T.sub.l,k(n)]) [3] where .alpha. is a coefficient factor, and f(.alpha.[.DELTA.C.sub.l,k.sup.T]) is a function that takes into account spatial separation between sensors”). It would have been obvious to a person of ordinary skill in the art at the time of Applicant’s effective filing date that the sensor coordination system taught by Finding could be improved by correcting the input data for physical locations of the sensors, as taught by Zhang, due to use of a known technique to improve similar devices in the same way.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 2018/0053055 to Samuel Finding et. al. (Finding) in view of U.S. Patent Publication 2019/0205655 to Yoky Matsuoka et. al. (Matsuoka) in view of Official Notice in view of U.S. Patent Publication 2019/0244504 to Hiromichi Ebata (Ebata).

Regarding Claim 19:
 Finding in view of Matsuoka teaches all of the elements of Claim 1. Finding teaches (ORIGINAL) The apparatus according to claim 1, wherein (i) said classification of said objects further comprises detecting a person, ([0103] “facial identification”).

Finding teaches a general purpose tool that is capable of observing and classifying any object, including a parking lot thus Finding teaches a system capable of: (iii) said apparatus is configured to provide surveillance of a parking lot. (see at least [0081] “The wearable computing device 104 then detects one or more objects (e.g., physical objects 106) within its environment (Operation 606)…the wearable computing device 104 may invoke or execute an object recognition module 218 that detects one or more objects within the environment of the wearable computing device 104. In one embodiment, the object recognition module 218 performs the object detection and/or identification”). Examiner takes Official Notice that cameras, such as those taught by Finding, are inherently capable of filming and identifying a parking lot and any other object.  

 	Finding does not specifically teach: (ii) said control signal is further generated in response to detecting a behavior of said person. Ebata teaches a fire monitoring system that coordinates image and heat sensors to detect fires. Ebata teaches (ii) said control signal is further generated in response to detecting a behavior of said person: ([0447] “By learning movements of a person who is trying to do an illegal action, such as theft, arson or the like, for example, frequently looking around, or the like, so as to detect abnormality prior to the illegal action, warning is outputted”). It would have been obvious to a person of ordinary skill in the art at the time of Applicant’s effective filing date that the system taught by Finding could be predictably improved by adding logic to detect human behavior, as taught by Ebata, to improve Finding’s general purpose object identification function by potentially adding context.

	For purposes of compact prosecution, Examiner notes that Ebata also teaches (i) said classification of said objects further comprises detecting a person, ([0449] “person”). Further Matsuoka teaches: (i) said classification of said objects further comprises detecting a person, ([0114] “facial recognition”) and (iii) said apparatus is configured to provide surveillance of a parking lot ([0060] “parking lot”).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY S BURSUM whose telephone number is (571)272-8213. The examiner can normally be reached M-F 9:30 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan C Uber can be reached on 571-270-3923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-2786.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.S.B./Examiner, Art Unit 3687                                                                                                                                                                                                        
/NATHAN A MITCHELL/Primary Examiner, Art Unit 3687